DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
The status of the 07/12/2022 claims, is as follows: Claim 31 has been amended; Claims 4-5, 7, 10-11, 14, 17, 20, 23-25, 28-30, and 33-37 have been canceled; Claims 12, 22, 26-27, 32, and 38 have been withdrawn; and claims 1-3, 6, 8-9, 12-13, 15-16, 18-19, 21-22, 26-27, 31-32, and 38 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1 (similarly applying to claim 31):
The limitation “the guide member guides the materials”
“member” is the generic placeholder. 
“guides” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “a guide member" has been described in originally-filed specification page 9, lines 9- 31; page 11, lines 14-20; page 12, lines 7-16 and 27-31; page 13, lines 19-21; and page 14, lines 13-22; and figures 1, 3, 4, 5, 8, and 9. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 21 is objected to because of the following informalities:  
The phrase “the opening can be fitted around the guide member” should be read “the opening is fitted around the guide member”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-9, 13, 15-16, 18-19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Weij (US 20090134140) in view of Man (US 20170245686)
Regarding Claim 1, Van Der Weij discloses an air-frying cooker (apparatus for preparing food), comprising: 
a vessel (outer shell 1) (para. 0051); 
a guide member (air guide member 11) located on a bottom wall of the vessel (outer shell 1) (para. 0056); and 
a partition (chamber 2) located in the vessel (para. 0051); 
wherein the partition (chamber 2) divides a space in the vessel into a first chamber accommodating the food support and a second chamber located below the first chamber (annotated fig. 1),
wherein the partition (chamber 2) at least partially blocks heat transfer from the first chamber to the second chamber, and guides materials falling from the first chamber to the second chamber (para. 0052 and 0057) (it is noted bottom section 5 of chamber 2 at least partially blocks heat from the first chamber to the second chamber and capable of guiding grease from the first chamber to the second chamber through open structure of bottom section 5), 
wherein the partition (chamber 2) comprises a guide surface having an opening near a center (grid or mesh structure of chamber 2) (para. 0057), wherein the guide surface (walls 13, 13’ of bottom section 5; fig. 2B), from an edge to the opening, gradually inclines towards a bottom of the vessel to guide the materials falling into the first chamber to move along the guide surface and enter the second chamber through the opening (para. 0057 and 0062; annotated fig. 2), and 
wherein the guide member (air guide member 11) guides the materials entering the second chamber from the first chamber towards a direction away from a radial center of the vessel (outer shell 1) (para. 0056) (it is noted member 11 is capable of guiding grease from the chamber 2 away from the center of the outer shell 1).

[AltContent: textbox (Second chamber)][AltContent: textbox (First chamber)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    343
    399
    media_image1.png
    Greyscale


[AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    250
    405
    media_image2.png
    Greyscale

Van Der Weij does not disclose:
a food support located in the vessel and having an air-permeable bottom; 
the partition located below the food support. 
However, Man discloses an air-frying cooker (air fryer) comprising:
a food support (oil-filter screen 21) located in the vessel (pot housing 26) and having an air-permeable bottom (para. 0022; fig. 5); 
a partition (inner pot 20) located below the food support (para. 0022).

    PNG
    media_image3.png
    399
    253
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Der Weij’s cooker to include the food support having the air-permeable bottom as taught by Man, in order to support food in the air fryer. 

Regarding Claim 2, the modification of Van Der Weij and Man discloses the air-frying cooker (apparatus for preparing food), wherein the guide member (air guide member 11 of Van Der Weij) guides the materials falling from the air-permeable bottom of the food support (oil-filter screen 21 of Man) into the first chamber to the second chamber, and wherein the guide member (air guide member 11 of Van Der Weij) is substantially frustoconical (fig. 3).
Regarding Claim 3, Van Der Weij discloses the air-frying cooker (apparatus for preparing food), wherein the guide member (air guide member 11) is located at least partly in the second chamber on the bottom wall of the vessel (fig. 1).

Regarding Claim 6, Van Der Weij discloses the air-frying cooker (apparatus for preparing food), wherein the guide member (air guide member 11) guides the materials entering the second chamber to a location underneath the partition, out of a flow path of airflow (looking at fig. 1, it is noted grease that falls on the guide member 11 is guided to down to the bottom of the guide member).

Regarding Claim 8, Van Der Weij discloses the air-frying cooker (apparatus for preparing food), wherein the guide member (air guide member 11) is aligned, in an axial direction of the vessel, with the opening in the guide surface of the partition (grid or mesh structure of chamber 2), and the guide member (air guide member 11) has a directing surface gradually extending inclined away from a level near the opening to the bottom wall of the vessel (para. 0057-0058; fig. 1).

Regarding Claim 9, Van Der Weij discloses the air-frying cooker (apparatus for preparing food), wherein a gap is provided between the guide member (air guide member 11) and the opening (grid or mesh structure of chamber 2) to allow the materials falling into the first chamber to enter the second chamber through the gap (annotated fig. 1).
[AltContent: textbox (gap)][AltContent: arrow]
    PNG
    media_image4.png
    337
    405
    media_image4.png
    Greyscale


Regarding Claim 13, Van Der Weij discloses the air-frying cooker (apparatus for preparing food), wherein the partition (chamber 2) has a handle (grip 12) extending to an exterior of the vessel (outer shell 1), and the partition is supported in the vessel via the handle (para. 0059; fig. 1).

Regarding Claim 15, Man discloses the food support (oil-filter screen 21) comprises a grille plate (para. 0025).

Regarding Claim 16, Man discloses the food support (oil-filter screen 21) is directly placed on the partition (inner pot 20) (para. 0025).

Regarding Claim 18, Van Der Weij discloses the air-frying cooker (apparatus for preparing food), wherein an inclination angle of the guide surface (inclined surface of chamber 2 indicated by 13, 13’ in fig. 2B) relative to the bottom wall of the vessel is larger than 10 degrees (para. 0059).

Regarding Claim 19, the modification of Van Der Weij and Man discloses substantially all of the claimed features as set forth above. Van Der Weij discloses the air-frying cooker (apparatus for preparing food), wherein, during operation of the air-frying cooker (apparatus), the partition (chamber 2) makes a temperature in the second chamber lower than that in the first chamber (it is noted the second chamber is located further from the heater 10 than the first chamber, therefore temperature of the second chamber is lower than the first chamber). 
The modification does not disclose the temperature difference is about 50 centigrade degrees.
However, it would have been obvious to one having ordinary skill in the art at
the time the invention was made to design the partition such that the temperature in the
second chamber lower than that in the first chamber by about 50 centigrade degrees,
since it has been held that where the general conditions of a claim are disclosed in the
prior art, discovering the optimum or workable ranges involves only routine skill in the art.In re Aller, 105 USPQ 233.

Regarding Claim 31, Van Der Weij discloses a partition (chamber 2) for use in an air-frying cooker (apparatus for preparing food) to divide an internal space in the air-frying cooker into a first chamber for accommodating food and a second chamber located below the first chamber (annotated fig. 1), and to at least partially block heat transfer from the first chamber to the second chamber (para. 0052 and 0057), the partition (chamber 2) comprising: 
an inclined guide surface (walls 13, 13’ of bottom section 5; annotated fig. 2) for guiding materials from the first chamber to the second chamber through at least one opening at or near a center of the guide surface (grid or mesh structure of chamber 2) (para. 0057 and 0062; annotated fig. 2);
the at least one opening near the center (grid or mesh structure of chamber 2), located at a lowest point of the guide surface (walls 13, 13’), wherein the guide surface gradually inclines downward, from an edge to the at least one opening, to guide the materials towards and through the at least one opening (annotated fig. 2) ; and 
a handle (grip 12) extending to an exterior of the vessel, the partition being supported in the vessel via the handle (para. 0059; fig. 1), 
wherein a guide member (air guide member 11), connected to the partition, guides the materials entering the second chamber from the first chamber towards a direction away from a radial center of the air- frying cooker (para. 0056) (it is noted member 11 is thermally connected to the chamber 2 and is capable of guiding grease from the chamber 2 away from the center of the outer shell 1).


[AltContent: textbox (Second chamber)][AltContent: textbox (First chamber)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    343
    399
    media_image1.png
    Greyscale


[AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    250
    405
    media_image2.png
    Greyscale

Van Der Weij does not disclose an air-permeable bottom of a food support. 
However, Man discloses an air-frying cooker (air fryer) comprising:
a food support (oil-filter screen 21) located in the vessel (pot housing 26) and having an air-permeable bottom (para. 0022; fig. 5). 

    PNG
    media_image3.png
    399
    253
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Der Weij’s cooker to include the food support having the air-permeable bottom as taught by Man, in order to support food in the air fryer. The modification results in the partition comprising the inclined guide surface for guiding materials that fall from the air-permeable bottom of the food support into the first chamber to the second chamber through at least one opening near the center of the guide surface. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Van Der Weij (US 20090134140) and Man (US 20170245686) in view of Park (US 20090301463)


Regarding Claim 21, the modification of Van Der Weij and Man discloses substantially all of the claimed features as set forth above. Van Der Weij discloses a shape of the opening in the partition (grid or mesh structure of chamber 2) is complementary to that of the guide member (air guide member 11) so that the opening can be fitted around the guide member (para. 0056-0057) (it is noted the bottom section 5 of chamber 2 is open structure and the air guide member 11 protrudes from the bottom surface of vessel. In other words, the opening of bottom section 5 has female configuration and the air guide member 11 has male configuration. Therefore, the shape of the opening of bottom section 5 is complementary to the shape of the air guide member 11. It is noted that bottom section 5 has the plurality of openings that are fitted around the air guide member 11). 
The modification does not disclose the guide member at least partly projecting beyond the guide surface of the partition.
However, Park discloses a portable cooking system, wherein a shape of the opening (central opening 21) in a partition (grill plate 20) is complementary to that of a guide member (heating through hole 11 of base tray 10) so that the opening can be fitted around the guide member (para. 0084), with the guide member (base tray 10) at least partly projecting beyond the guide surface of the partition (grill plate 20) (para. 0067; fig. 5a).

    PNG
    media_image5.png
    590
    370
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Van Der Weij’s guide member with the guide member of Park, in order to allow for air exchange between the first and second chamber through the partition using the guide member of Park as shown in fig. 5b of Park. Moreover, the guide member of Park advantageously collects grease that drips from the partition above and collected in the basin of the guide member (para. 0063 of Park).  




Response to arguments
Applicant’s arguments on p. 08-13 of the Remarks are considered moot in view of new ground of rejection presented in the present office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                         
   /TU B HOANG/   Supervisory Patent Examiner, Art Unit 3761